Title: To Alexander Hamilton from William Moulton, 9 May 1799
From: Moulton, William
To: Hamilton, Alexander


          
            Sir,
            Pittstown May 9th. 1799
          
          I have long since notic’d the menacing Attitude of the domestic and foreign enemies to our Administration, which induc’d me to be willing to take the sword and again come forward in Support of the Government which I devoted seven of my Youthful Years in the struggle to establish, and I did expect an appointment in one of the additional Regiments (and Provided for my Wife & two children & erang’d all my Domestic concerns Accordingly) I thought I had a right to expect it from the handsome recommendations that was sent to the Secretary of the War department on my behalf, Particularly the Honle. Genl. Schuyler, Governor Titchenor & Genl. Safford, who knew my deserts as a Military Officer, a Military life is my Element, to obey the Genl. my creed, and tho I carry some Scars on my Body & Limbs the testimonials of the Wounds I receiv’d in the field of Battle last War, I have not lost the use of a limb or Joint, or impair’d my constitution in the least & if the President determines to Augment the Military Force for the defence of the Nation I should be gratified in being Properly Notic’d in the appointments—
          Your Obt. Servt.
          
            William Moulton
          
          Majr. Genl. Hmilton
        